423 F.2d 749
Freddie Wayne WILLIAMS, Appellee,v.INSURANCE COMPANY OF NORTH AMERICA, a Corporation, Appellant.
No. 13429.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1970.Decided March 11, 1970.

Geo. R. Farmer, Jr., Morgantown, W. Va.  (John W. Fisher, II and Farmer & Farmer, Morgantown, W. Va., on brief) for appellant.
Charles S. Armistead, Morgantown, W. Va., (Baker & Armistead, Morgantown, W. Va., and Herschel Rose, Fairmount W. Va., on brief) for appellee.
Before SOBELOFF, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellee was covered by a group insurance policy which entitled him to the payment of a fixed sum in the event of the 'entire and irrecoverable loss of sight' of an eye.  When Williams sought recovery for the loss of sight in one eye resulting from a work-related mishap, the insurance company resisted payment.  Plaintiff sued and obtained a jury verdict in his favor.


2
The facts that gave rise to the claim are quite simple.  As Williams was carrying two stacks of IBM cards, his chin began to itch, and to relieve the irritation he jerked his head downward in order to rub his chin against his chest.  In doing so, his left eye came into contact with the point of a pencil protruding from his shirt pocket.  The insurance company argues that, as a matter of law, this injury was not accidental and falls within the policy exclusion of intentionally self-inflicted injuries.  The contention is frivolous.


3
We have examined the appellant's other assertions of error and find that they, too, are devoid of merit.

The judgment of the District Court is

4
Affirmed.